Citation Nr: 0723719	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  05-39 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer, to include the question of 
entitlement to an evaluation in excess of 40 percent from 
November 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In March 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.


FINDINGS OF FACT

1.  Service connection for residuals of prostate cancer was 
granted with a rating of 100 percent effective from September 
29, 2002, by a January 2003 rating decision; this decision 
also notified the veteran that the 100 percent rating was not 
considered permanent and was subject to a future review 
examination.

2.  Following a September 2003 VA examination which 
demonstrated no local reoccurrence of cancer or metastasis, 
an April 2004 rating decision proposed to reduce the rating 
for residuals of prostate cancer from 100 percent to 20.

3.  The reduction of the rating for prostate cancer from 100 
percent to 20 percent was formally implemented, effective 
November 1, 2004, by an August 2004 rating decision.  

4.  Residuals of the veteran's prostate cancer include 
voiding dysfunction and wearing of absorbent materials 
requiring changing of such material more than four times a 
day.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 100 percent rating for 
the veteran's service-connected residuals of prostate cancer 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.105(e), 3.159, 
3.344, 4.1, 4.2, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 
7528 (2006).

2.  Resolving reasonable doubt in the veteran's favor, the 
criteria for a 60 percent rating, but no more, for residuals 
of prostate cancer are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.344, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.115a, 4.115b, Diagnostic Code 7528.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA have been met.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2005 statement of the case of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and the claim was readjudicated.  The claimant was 
provided the opportunity to present pertinent evidence and 
testimony.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.   

Background

The medical evidence from James Becht, M.D., Gerard Hevern, 
M.D., and Ishwar Chopra, M.D., confirms a diagnosis of 
prostate cancer in 2002.  The veteran was treated with 
combined external beam and transperineal boost therapy.  The 
veteran underwent a permanent transperenial implantation 
boost therapy in 2002.  

At a September 2003 VA examination, it was noted that the 
veteran underwent 22 external beam radiation treatments as 
well as seed implantation.  He was not put on hormone 
treatments.  For the six months following his treatments, he 
was seen on a monthly basis with a continually decreasing PSA 
level.  The veteran reported that his energy level seemed to 
be improving, although he tried quite easily.  His last PSA 
level three months ago was noted as 2.5.  He stated he had an 
increased frequency of urination but denied any incontinence.  
He denied any changes in the force or caliber of his urinary 
stream.  Following seed implantation, there had been complete 
loss of erection.  He denied any changes in weight.  He 
denied ever having a urinary tract infection.  There was no 
history of renal colic or kidney stones, and no kidney 
infection.  On examination the prostate was palpated and was 
without nodules and soft.  The diagnosis was adenocarcinoma 
of the prostate, Gleason scale 6+ 10, in remission.

In an October 2003 rating decision, it was proposed that the 
veteran's 100 percent rating be decreased to a noncompensable 
rating.  The veteran was also granted entitlement to special 
monthly compensation based on loss of use of a creative 
organ.

A March 2004 addendum to the September 2003 VA examination 
noted frequency of urination, both in September 2003 and in 
March 2004 as five to six times during the day and three to 
four times during the night.

A rating decision dated April 2004 proposed to reduce the 
veteran's 100 percent disability rating to 20 percent.  The 
veteran's disability rating was decreased by an August 2004 
rating decision to 20 percent effective November 1, 2004.

At his July 2005 RO hearing, the veteran testified that he 
voided about three to four times a day and four to five times 
at night.  He stated he wore absorbent materials during the 
night but not during the day.  He indicated he changed them 
two to three times during the night.  He stated that he had 
prostatitis, and suffered from burning urination.  The 
veteran testified he had loss of sexual function.  

VA treatment records dated 2004 to 2006 showed the veteran 
continued to have erectile dysfunction and Viagra and Levitra 
were not helpful.  In July 2004 it was noted the veteran was 
treated for prostatitis in February with Cipro and Proscar.  
He felt he was doing better with some pain with voiding but 
improving over the last three months.  It was noted that he 
was impotent.  Cystoscopy in May 2004 was noted as negative.  
In July 2005, the veteran reported prostatitis and had a lot 
of pain.  PSA a few weeks prior showed .07.  In January 2006, 
the veteran continued to complain of prostatitis and pain.

At a September 2005 VA examination, the veteran reported 
voiding about three to four times a day.  The examiner noted 
the veteran indicated initially mild dysuria and then seemed 
to indicate that he got more pain when he urinated.  The 
veteran stated he had a good urinary stream and had no 
difficulty voiding, except for the pain that was generated at 
times when he voided.  He had no weight change.  His appetite 
remained good.  He did get up at night up to five times to 
urinate and wore a pad at night because of some tendency 
toward occasional incontinence.  He noted no incontinence 
during the daytime however.  

The examiner noted the veteran initially reported he had 
proctitis and rectal discomfort with bowel movements.  This 
had since abated, and he had no specific pain on bowel 
movements and no abdominal pain.  He did not have any 
diarrhea.  The veteran denied having urinary tract 
infections, hematuria, and  blood in his stool.  He did not 
have anal fistulas.  The diagnosis included prostate cancer 
treated with external beam radiation and radioactive seeding 
with residuals of chronic prostatitis and impotence which was 
likely related to his pain symptoms from the prostatitis.  
There was no evidence at this time of a persistent radiation 
proctitis.

An October 2005 rating decision increased the veteran's 
disability rating to 40 percent effective November 1, 2004.

A November 2005 treatment report from Dr. Havern indicated 
the veteran was seen for follow up of back and pelvic pain.  
The veteran complained of rectal and back pain.  The veteran 
reported the rectal pain had decreased from a 10 to a 1 and 
his back pain had decreased from an 8 to a 1.  The veteran 
reported burning at the initiation and completion of 
urination.  Prostatitis was not noted.

By a rating decision dated May 2006, the veteran was granted 
service connection for erectile dysfunction with a 
noncompensable evaluation.

At his March 2007 Travel Board hearing, the veteran testified 
that he wore absorbent pads for the residuals of his prostate 
cancer.  He stated he changed those three times a day and a 
couple of times a night.  The maximum was approximately five 
times a day and two at night.  He testified that he voided 
six or seven times a day and a couple or three times a night.  
The veteran stated that he had pain when urinating.  This had 
been happening for approximately one year.  The veteran 
stated that his cancer was in remission.  The Veterans Law 
Judge presiding kept the record open for 60 days so the 
veteran could submit any further medical evidence.  No 
further evidence was received.

Criteria and analysis

As noted above, the veteran's prostate disability is 
currently evaluated as 40 percent disabling under Diagnostic 
Code 7528.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's prostate disability is rated pursuant to the 
criteria of Diagnostic Code 7528.  Malignant neoplasms of the 
genito-urinary system are to be rated as 100 percent 
disabling.  38 C.F.R. § 4.115b, Diagnostic Code 7528.  

Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e) of this chapter.  If 
there has been no local reoccurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.

The provisions of 38 C.F.R. § 3.105(e) indicate that 
where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefore, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.

Pursuant to the criteria for voiding dysfunction, disorders 
are rated as to the particular condition as urine leakage, 
frequency, or obstructed voiding.  In this regard, the 
maximum evaluation of 60 percent is warranted for continual 
urine leakage requiring the wearing of absorbent materials, 
which must be changed more than 4 times a day.  When 
absorbent materials must be changed 2 to 4 times per day a 40 
percent rating is in order.  See 38 C.F.R. § 4.115b.

Service connection for residuals of prostate cancer was 
granted by a January 2003 rating decision.  A 100 percent 
rating was assigned under Diagnostic Code 7528 effective from 
September 29, 2002. The adjudicators emphasized in this 
decision that the 100 percent rating was not considered 
permanent and was subject to a future review examination.  
The veteran was provided with notice of this decision by 
letter dated in January 2003.  
 
Following a September 2003 VA examination which demonstrated 
no local reoccurrence of cancer or metastasis, an October 
2003 decision proposed to reduce the rating for residuals of 
prostate cancer from 100 percent to noncompensable.  The 
veteran was informed of this proposal by the aforementioned 
letter dated in December 2003.  After receiving additional 
medical evidence, an April 2004 rating decision proposed to 
reduce the veteran's disability evaluation to 20 percent.  
The veteran was informed of this proposal by letters dated in 
April and June 2004.  The reduction of the rating for 
prostate cancer from 100 percent to 20 percent was formally 
implemented, effective from November 1, 2004, by an August 
2004 rating decision.  By an October 2005 rating decision, 
the veteran's disability rating was increased to 40 percent 
effective November 1, 2004.

From the above, it is clear that the reduction from the 100 
percent rating for residuals of prostate cancer was proper.  
As required by Diagnostic Code 7528 and 38 C.F.R. § 3.105(e), 
the reduction followed a VA examination and notice by 
proposed rating reduction.  The reduction was well-supported 
by the clinical evidence described above, in particular a VA 
examination that did not reflect evidence of a reoccurrence 
or metastasis of the cancer.  There is otherwise no clinical 
evidence demonstrating a recurrence or metastasis of prostate 
cancer.

Turning now to whether a rating in excess of 40 percent for 
residuals of prostate cancer may be granted, the Board notes 
other residuals such as erectile dysfunction and special 
monthly compensation for the loss of use of a creative organ 
have been previously granted and are not on appeal before the 
Board.  
 
Significantly, however, the veteran's residual voiding 
dysfunction involves wearing absorbent materials during the 
day and night and changing these materials up to at least 
four times a day.  Hence, based on a review of the clinical 
evidence of record with regard to the veteran's residuals of 
prostate cancer and the veteran's credible sworn testimony, 
the finds that the evidence is in equipoise.  Therefore. a 60 
percent rating is assigned for residuals of prostate cancer 
on the basis of voiding dysfunction.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.115b; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As the highest assignable rating for voiding dysfunction 
under 38 C.F.R. § 4.115b is 60 percent, a rating in excess of 
60 percent for such symptomatology cannot be assigned.  With 
regard to increased compensation on the basis of renal 
failure, there is no clinical evidence that residuals of 
prostate cancer include such symptomatology as to warrant a 
60 percent rating under the criteria enumerated at 38 C.F.R. 
§ 4.115(b).  As such, entitlement to a rating in excess of 60 
percent for residuals of prostate cancer may not be assigned.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2006).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  In 
this case, however, the schedular evaluations is adequate.  
Ratings in excess of that assigned by this decision are 
provided for certain manifestations of the veteran's service-
connected prostate cancer residuals, but those manifestations 
are not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required frequent hospitalizations due to this 
disorder, and his service-connected prostate cancer residuals 
have not caused functional limitation beyond that 
contemplated by the 60 percent rating granted by this 
decision.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.


ORDER

Entitlement to restoration of a 100 percent rating for 
residuals of prostate cancer is denied.

Entitlement to a 60 percent rating for residuals of prostate 
cancer is granted, subject to regulations governing the 
payment of monetary awards


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


